DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 4/22/22 has been accepted and entered. In response to a restriction requirement, Applicant amended claim 13 such that the restriction requirement is now withdrawn. Claims 13-32 are examined herein. 

Claim Rejections - 35 USC § 101
The rejection of claims 13-32 under 35 U.S.C. 101 has been withdrawn as a result of the amendment, at least in part due to the added limitation “based on the modifying of the new route, cause a vehicle associated with the carrier's transportation and logistics network to deliver or pickup the one or more items to at least one of the one or more service points” as recited in newly amended claim 13 and similarly recited in amended claims 21 and 29. 

Allowable Subject Matter
Claims 13-32 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art does not teach, disclose or suggest the limitation of 
“A computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code stored therein, the computer-readable program code executable by one or more processors to cause the one or more processors to: 
receive a request to deliver or pickup one or more items to or from one or more first service points, the one or more first service points correspond to one or more delivery or pickup locations of a carrier's transportation and logistics network; 
receive user input identifying a geographic area in which to create a new route to perform one or more deliveries or one or more pickups at the one or more first service points; 
based at least in part on the receiving of the user input and based at least in part on the request, generate data representing the one or more first service points in a map display area and a route display area, 
wherein the digital map further comprises one or more second service points associated with another route, and 
wherein the route display area comprises other data representing the one or more first service points and the one or more second service points; 
receive input indicating a selection of at least one service point of the one or more first service points within the map display area or the route display area; 
in response to the receiving of the input indicating the selection of the at least one service point in the map display area or the route display area, automatically cause selection of the at least one service point within the map display area or the route display area; 
in response to the causing selection of the at least one service point, modify the new route by adding or removing the at least one service point to or from the new route; and 
based on the modifying of the new route, cause a vehicle associated with the carrier's transportation and logistics network to deliver or pickup the one or more items to at least one of the one or more service points” as recited in claim 13 and similarly recited in claims 21 and 29. The dependent claims are allowed on the basis of their dependency.  
With respect to claim 13, the best prior art, Fuchs, discloses receiving input identifying a geographic area in which to create a new route to perform one or more shipments (paragraph [0042]);
cause display, via an interface comprising a map display area and a route display area (paragraph [0006] and FIG. 1, display screen-100, graphical window-102, digital version of the map-104, second window-106, and driving directions-108), of at least a portion of the geographic area as a digital map via the map display area of the interface (paragraph [0081]). wherein the digital map comprises the one or more service points represented on the digital map (paragraph [0042] and FIG. 1, display screen-100, graphical window-102, and digital version of the map-104), and wherein the route display area is configured to display a representation of the one or more service points (paragraph [0042] and FIG. 1, display screen-100, second window-106, and driving directions-108);
receive input indicating a selection of at least one service point (paragraphs [0042] and [0054]; and FIG. 2, display screen-200, graphical window-202, digital version of the map-204, second window-206, driving directions-208, and text window-210);
in response to the receiving of the input indicating the selection of the at least one service point in the map display area or the route display area (paragraphs [0042] and [0054]); and
automatically cause selection of the at least one service point within the map display area or the route display area such that the map display area and the route display area are synchronized (paragraph [0081])
However, Fuchs, as well as the prior art, fails to disclose the detailed series of interrelated steps and performed in the order required in the independent claims. For example, a request must be received to pickup/deliver to service points, wherein the service points must be deliver/pickup (D/P) locations of a carrier's transportation and logistics network (CTLN). Accordingly, requests for delivery/pickup that are ad hoc, user initiated outside of a CTLN, or not part of a defined “carrier transportation and logistics network” do not read on the claims. For example, a user request for D/P with an uber type application would not constitute disclosure of the claim limitations. 
In addition, these CTLN service points must be displayed on a “map display area” or a “route display area” wherein the user must then modify the D/P within the CTLN by creating a new route by user input wherein the user input must include a geographic area. For example, the specification states the geographic area can be a shape such as a circle, square or irregular shape (spec. ¶ 62), while the user indication of a geographic area can be indicated by drawing a polygon in the map display (Spec. ¶ 105, 110). In addition “the digital map” displayed to the user must include “one or more second service points associated with another route” and a distinct “route display area” must include “other data representing the one or more first service points and the one or more second service points”. 
Subsequently, a second user input must be received in the map or route display area to select a CTLN service point to modify a new route by adding or removing a CTLN service within the user designated geographic area. Finally, “based on the modifying of the new route, cause a vehicle associated with the carrier's transportation and logistics network to deliver or pickup the one or more items to at least one of the one or more service points”. 
In addition, there was no other prior art reference that taught, disclosed or suggested the combination of required limitations and performed in the required order, nor is there any reason to modify or combine prior art references in the manner recited in claims 13, 21 and 29 absent the applicant's disclosure. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        644